UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7922


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DONIKKI HARDY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:01-cr-00235-HMH-1)


Submitted:   April 14, 2016                 Decided:   April 22, 2016


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donikki Hardy, Appellant Pro Se. Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donikki       Hardy    appeals      from          the   district    court’s    orders

denying    his     Fed.    R.   Crim.    P.       36    motion     and   his    motion   for

reconsideration.           Hardy sought to delete information from his

presentence report (“PSR”) that had been expunged by the state

court.     Because the relief he seeks is not available by way of

Rule 36, we affirm.

     Rule     36    provides      that    “[a]fter            giving     any    notice    it

considers    appropriate,        the    court          may   at    any   time   correct    a

clerical    error     in    a   judgment,         order,      or   other   part    of    the

record, or correct an error in the record arising from oversight

or omission.”       The Advisory Committee Notes to Rule 36 point out

that Rule 36 is similar to Fed. R. Civ. P. 60(a), which provides

for the correction of clerical mistakes in civil orders.                                 The

Ninth Circuit explained the type of clerical mistakes that may

be corrected under Rule 60(a) as follows:

     The basic distinction between “clerical mistakes” and
     mistakes that cannot be corrected pursuant to Rule
     60(a) is that the former consist of “blunders in
     execution” whereas the latter consist of instances
     where the court changes its mind, either because it
     made a legal or factual mistake in making its original
     determination, or because on second thought it has
     decided to exercise its discretion in a matter
     different from the way it was exercised in the
     original determination.

Blanton v. Angelone, 813 F.2d 1574, 1577 n.2 (9th Cir. 1987)

(citation omitted).


                                              2
      Here, the PSR was not incorrect when issued, and in fact is

not   currently   incorrect.     Hardy   does    not   submit    that   the

challenged   information   was   included   by   mistake   and   does   not

assert that it is false or that he should have been sentenced

differently.      Instead, he seeks to alter the PSR based on a

later state order that does not even purport to apply to federal

documents.     Because the relief sought by Hardy does not consist

of a “blunder in execution,” the district court cannot provide

relief under Rule 36. *

      Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




      *Hardy’s conclusory allegations regarding the prejudice to
him   are   matters  which   require   factual   development   and
administrative   exhaustion  within   the   Bureau   of   Prisons.
Depending on the actual harm, his remedy may lie under 28 U.S.C.
§ 2241 (2012), or Bivens v. Six Unknown Federal Narcotics
Agents, 403 U.S. 388 (1971).



                                   3